Case 1:20-cv-01943-VSB Document 1 Filed 03/04/20 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FERNANDA PACIFICO REVELIU,
individually and on behalf of others similarly
Situated,

 

COMPLAINT
Plaintiff,

-against- COLLECTIVE ACTION UNDER

29 U.S.C. § 216(b)
910 SEVENTH AVE REST LLC d/b/a 9TEN

RESTAURANT), DEMETRIOS GLEKAS, ECF Case
Individually, and THEODORE KATSIHTIS,
Individually,

Defendants
x

 

Plaintiff, FERNANDA PACIFICO REVELIU, individually and on behalf of others
similarly situated, by and through her attorneys, PHILLIPS & ASSOCIATES, Attorneys at Law,
PLLC, hereby complaints of the Defendants as follows:

NATURE OF THE ACTION

1. Plaintiff brings this action to recover minimum and overtime wages and
liquidated damages, interest, costs, and attorneys’ fees for violations of the Fair Labor Standards
Act (“FLSA”), the New York Labor Law (“NYLL”), and associated rules and regulations.

2. Plaintiff was an employee of Defendants.

3. Defendants own, operate, and/or control a restaurant located at 910 7th Ave, New
York, NY 10019 under the name TEN RESTAURANT.

4. Plaintiff was employed as a waitress. However, she was required to spend several
hours of each day performing non-tipped duties unrelated to being a waitress, including cleaning

the restaurant, cleaning the liquor rooms, bringing up wine from the basement, cleaning glasses,
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 2 of 19

sweeping the floor, working the registers, recording take out order and cleaning the kitchen
(hereinafter the “non-tip duties”).

5. Plaintiff worked for Defendants in excess of 40 hours per week, without
appropriate compensation for the hours over 40 per week that she worked.

6. Rather, Defendants failed to maintain accurate recordkeeping of her hours
worked, and failed to pay Plaintiff appropriately for hours worked over 40.

7. Defendants failed to pay Plaintiff the required “spread of hours” pay for any day
in which she worked over 10 hours.

8. To the extent they did so, under state law Defendants were not entitled to take a
tip credit because Plaintiff's non-tipped duties exceeded 20% of each workday, or 2 hours per
day (whichever were less in each day) (12 N.Y.C.R.R. §146).

9. Further, to the extent they sought to take a tip credit, Defendants failed to give
Plaintiff notice that they intended to take a tip credit.

10. Defendants’ conduct extended beyond the Plaintiff to all other similarly situated
employees.

11. At all times relevant to this complaint, Defendants have maintained a policy and
practice of requiring Plaintiff and other employees to work in excess of forty (40) hours per week
without providing the minimum wage and overtime compensation required by federal and state
law and regulations.

12. Plaintiff seeks certification of this action as a collective action on behalf of
herself, individually, and of all other similarly situated employees and former employees of the

Defendants pursuant to 29 U.S.C. § 216(b).
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 3 of 19

JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction pursuant to the FLSA, 29 U.S.C.
§ 216(b), 28 U.S.C. § 1337 (interstate commerce), and 28 U.S.C. § 1331 (federal question).
Supplemental jurisdiction over the state law claims is conferred by 28 U.S.C. § 1367(a).

14. Venue is proper in this District under 28 U.S.C. § 1391(b) and (c), as the acts
complained of occurred within the Southern District of New York.

PARTIES
Plaintiff

15. Plaintiff FERNANDA PACIFICO REVELIU is an adult individual residing in
Queens County, New York.

16. | She was employed by Defendants from on or about April 2018 until November
18, 2019.

17, During her employment, Plaintiff has worked at the restaurant located at 910 7"
Ave, New York, NY 10019.

Defendants

18. At all times relevant to this complaint, the Defendants owned, operated and/or
controlled a restaurant located at 910 7" Ave, New York, NY 10019, under the name 9TEN
RESTAURANT.

19. At all times relevant to this action, Defendants were engaged in commerce or in
an industry or activity affecting commerce.

20. Defendants constitute an enterprise within the meaning of the FLSA, 29 U.S.C.

§ 203(r-s).
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 4 of 19

21. | Upon information and belief, 910 SEVENTH AVE REST LLC, is a Corporation
organized and existing under the laws of the state of New York, and maintains its principal place
of business at 910 7 Ave, New York, NY 10019.

Defendant DEMETRIOS GLEKAS

22. DEMETRIOS GLEKAS is an individual engaging (or who was engaged) in
business in this judicial district during the relevant time period.

23. | DEMETRIOS GLEKAS is sued individually in his capacity as, on information
and belief, an owner, officer and/or agent of Defendant Corporation.

24. Upon information and belief, DEMETRIOS GLEKAS possesses or possessed
operational control over Defendant Corporation possesses or possessed an ownership interest in
Defendant Corporation, and controls or controlled significant functions of Defendant
Corporation.

25. Defendant DEMETRIOS GLEKAS determined the wages and compensation of
the employees of Defendants, including Plaintiffs, and established the schedules of the
employees, maintained employee records, and had the authority to hire and fire employees.

Defendant THEODORE KATSIHTIS

26. THEODORE KATSIHTIS is an individual engaging (or who was engaged) in
business in this judicial district during the relevant time period.

27. THEODORE KATSIHTIS is sued individually in his capacity as, on information

and belief, an owner, officer and/or agent of Defendant Corporation.
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 5 of 19

28. Upon information and belief, THEODORE KATSIHTIS possesses or possessed
operational control over Defendant Corporation possesses or possessed an ownership interest in
Defendant Corporation, and controls or controlled significant functions of Defendant
Corporation.

29. Defendant THEODORE KATSIHTIS determined the wages and compensation of
the employees of Defendants, including Plaintiffs, and established the schedules of the
employees, maintained employee records, and had the authority to hire and fire employees.

FACTUAL ALLEGATIONS
Defendants Constitute Joint Employers

30. Defendants operate a restaurant located in Manhattan.

31. Each Defendant possesses substantial control over Plaintiffs’ and other similarly
situated employees’ working conditions, and over the policies and practices with respect to the
employment and compensation of Plaintiffs, and all similarly situated individuals, referred to
herein.

32. Defendants jointly employed Plaintiffs, and all similarly situated individuals, and
are their (and all similarly situated individuals’) employers within the meaning of 29 U.S.C. 201
et seq. and the NYLL.

33. At all relevant times, Defendants were Plaintiff's employers within the meaning
of the FLSA and NYLL. Defendants had the power to hire and fire Plaintiff, control the terms
and conditions of employment, and determine the rate and method of compensation in exchange

for her services.
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 6 of 19

34. Upon information and belief, in each year from 2018 to 2019, Defendants, both
separately and jointly, had a gross annual volume of sales of not less than $500,000.

35. In addition, the Defendants and their enterprise used items in interstate commerce.
For example, numerous items that were used and sold daily at STEN RESTAURANT, such as
vegetables and beverages, were produced outside the state of New York.

Individual Plaintiff

36. Plaintiff FERNANDA PACIFICO REVELIU is a former employee of Defendants
and was employed as a waitress.

37. Even though Plaintiff was employed as a waitress, she was required to spend
several hours of her time each day performing the non-tipped duties outlined above.

38. She seeks to represent a class of similarly situated individuals under 29 U.S.C.
216(b).

Plaintiff FERNANDA PACIFICO REVELIU

39. Plaintiff FERNANDA PACIFICO REVELIU was employed by Defendants from
on or about April 2018 until November 18, 2019.

40. Plaintiff was employed by Defendants as a waitress. However, during her
employment as a waitress, Plaintiff spent over twenty percent of her work day performing the
non-waitressing duties described above.

41. Plaintiff regularly has handled goods in interstate commerce, such as food and
other supplies produced outside the state of New York.

42. Plaintiff's work duties required neither discretion nor independent judgment.
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 7 of 19

43. From approximately April 2018 until July 2018, Plaintiff worked from
approximately 3:00 p.m. until on or about 11:00 p.m., three days a week, and from
approximately 11:00 a.m. until on or about 7:00 p.m., two days a week (typically 40 hours per
week),

44, From approximately August 2018 until on or about November 18, 2019, Plaintiff
worked from approximately 3:00 p.m. until on or about 11:00 p.m. four days a week, and from
approximately 8:00 a.m. until on or about 3:00 p.m. one day a week (typically 39 hours per
week).

45. From approximately January 2019 until on or about November 18, 2019, Plaintiff
worked from approximately 3:00 p.m. until on or about 11:00 p.m. five days a week (typically 40
hours per week).

46. For approximately sixteen days straight (or two weeks and 2 days), Plaintiff
worked daily shifts of 8 hours, seven days a week (typically 56 hours per week).

47. Throughout her employment with Defendants, Plaintiff was not compensated for
any of her hours worked.

48. Instead, Plaintiff received weekly envelopes containing a total of $650 to $750 in
cash, which she believed accounted for the tips she earned.

49. In November 8, 2019, Plaintiff received an envelope containing a total amount of
$846 in cash, which she believed accounted for the tips she earned that week worked.

50. Plaintiff was never been notified by the Defendants that her tips were being

included as an offset for wages.
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 8 of 19

51. Defendants did not account for tips in any daily or weekly accounting of
Plaintiff's wages.

52. Defendants took improper and illegal deductions of Plaintiff's tips; specifically,
Defendants improperly deducted 20% from Plaintiff's weekly tips.

53. In addition, Defendants have improperly shared Plaintiffs tips with other
employees.

54. Defendants did not provide Plaintiff with a statement of wages with each payment
of wages, as required by NYLL 195(3).

55. Defendants have not given any notice to Plaintiff, in English and in Portuguese
(Plaintiff's primary language), of her rate of pay, employer’s regular pay day, and such other
information as required by NYLL §195(1).

56. Plaintiff complained numerous times of Defendants’ unlawful pay practices.

57. Mostly recently, Plaintiff complained to Defendant GLEKAS about the
restaurant’s unlawful pay practices in approximately November 2019.

58. In retaliation for complaining, Defendants terminated Plaintiff's employment on
November 18, 2019.

59. Specifically, Defendant GLEKAS stated that Plaintiff was no longer needed at the
restaurant because she was “questioning us too much” about the Defendants’ pay practices.

Defendants’ General Employment Practices
60. At all times relevant to this complaint, Defendants maintained a policy and

practice of requiring Plaintiff and all similarly situated employees to work without paying them
Case 1:20-cv-01943-VSB Document 1 Filed 03/04/20 Page 9 of 19

appropriate minimum wage, overtime, and spread of hours compensation, as required by federal
and state laws.

61. Defendants required Plaintiff, and similarly situated individuals, to perform
several non-tip related tasks for over half of each work day, in addition to their primary roles.
These responsibilities included the non-tip duties described above.

62. Plaintiff, and similarly situated individuals, were paid below the lowered tip-
credited rate by Defendants; when in fact, under state law Defendants were not entitled to a tip
credit because their non-tipped duties exceeded 20% of each workday (or 2 hours a day,
whichever were less) (12 N.Y.C.R.R. § 146.)

63. | New York State regulations provide that an employee cannot be classified as a
tipped employee “on any day . . . in which he has been assigned to work in an occupation in
which tips are not customarily received.” (12 N.Y.C.R.R. §§137-3.3 and 137-3.4.) Similarly,
under federal regulations an employer may not take a tip credit for any employee time if that
time is devoted to a non-tipped occupation. (29 C.F.R. §531.56(e).)

64. While performing these duties, Plaintiff, and similarly situated individuals, did
not receive tips; therefore, they constituted non-tipped occupations, and Defendants could not
lawfully take a tip credit for any of the hours that such employees worked in these roles.

65. Defendants’ pay practices resulted in Plaintiff and similarly situated individuals
not receiving payment for all hours worked, resulting in their effective rate of pay falling below

the required minimum and overtime wage rate.
Case 1:20-cv-01943-VSB Document 1 Filed 03/04/20 Page 10 of 19

66. Plaintiff and similarly situated individuals were victims of Defendants’ common
policy and practices violating rights under the FLSA and NYLL by inter alia not paying the
minimum wage and overtime owed for the hours worked.

67. As part of their regular business practice, Defendants intentionally, willfully, and
repeatedly harmed Plaintiffs and similarly situated individuals by engaging in a pattern, practice,
and/or policy of violating the FLSA and the NYLL.

68. Defendants unlawfully misappropriated charges purported to be gratuity, received
by Plaintiffs and other tipped employees in violation of New York Labor Law § 196-d (2007).

69. | Under the FLSA and the NYLL, in order to be eligible for a “tip credit,”
employers of tipped employees must either allow employees to keep all the tips that they receive,
or forgo the tip credit and pay them the full hourly minimum wage.

70. At no time did Defendants inform Plaintiff, and similarly situated individuals, that
they reduced their hourly wage by a tip allowance.

71. Defendants failed to post required wage and hour posters in the workplace

72. Defendants also failed to post at the workplace, or otherwise provide to
employees, the required postings or notices to employees regarding the applicable wage and hour
requirements of the FLSA and NYLL.

73. Defendants took improper and illegal deductions of Plaintiff's tips.

74. Plaintiff complained numerous times of Defendants’ unlawful pay practices. In
retaliation for complaining, Defendants terminated Plaintiff’s employment on November 18,

2019.

10
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 11 of 19

75. Defendants failed to provide Plaintiff and other employees with wage statements
at the time of payment of wages, containing: the dates of work covered by that payment of
wages; name of employee; name of employer; address and phone number of employer; rate or
rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,
commission, or other; gross wages; deductions; allowances, if any, claimed as part of the
minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of
pay; the number of regular hours worked, and the number of overtime hours worked, as required
by NYLL §195(3).

76. Defendants failed to provide Plaintiff and other employees, at the time of hiring
and on or before February 1 of each subsequent year, a statement in English and the employees’
primary language, containing: the rate or rates of pay and basis thereof, whether paid by the
hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of
the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated
by the employer; the name of the employer; any "doing business as" names used by the
employer; the physical address of the employer's main office or principal place of business, and a
mailing address if different; and the telephone number of the employer, as required by New York
Labor Law §195(1).

FLSA COLLECTIVE ACTION CLAIMS

77, Plaintiff brings her FLSA minimum wage, overtime, and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class”), i.e., persons who are or were employed by

1]
Case 1:20-cv-01943-VSB Document 1 Filed 03/04/20 Page 12 of 19

Defendants or any of them, on or after the date that is three years before the filing of the
complaint in this case (the “FLSA Class Period”).

78. At all relevant times, Plaintiff and other members of the FLSA Class were
similarly situated in that they had substantially similar job requirements and pay provisions, and
have been subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay them the required minimum wage,
overtime, and spread of hours pay, and willfully failing to keep records required by the FLSA.

79. The claims of Plaintiff stated herein are similar to those of the other similarly
situated employees.

AS A FIRST CAUSE OF ACTION
VIOLATION OF THE FAIR LABOR STANDARDS ACT
MINIMUM WAGE

80. Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.

81. Defendants failed to pay Plaintiff and the FLSA class members at the applicable
minimum hourly rate, in violation of 29 U.S.C. § 206(a).

82. Defendants’ failure to pay Plaintiff and the FLSA class members at the applicable
minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

83. Plaintiff and the FLSA class members were damaged in an amount to be
determined at trial.

AS A SECOND CAUSE OF ACTION

VIOLATION OF THE FAIR LABOR STANDARDS ACT
OVERTIME

12
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 13 of 19

84. ‘Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.

85. Defendants failed to pay Plaintiff and the FLSA class members overtime
compensation at rates of one and one-half times the regular rate of pay for each hour worked in
excess of forty hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

86. Defendants’ failure to pay Plaintiff and the FLSA class members overtime
compensation was willful within the meaning of 29 U.S.C. § 255(a).

87. Plaintiff and the FLSA class members were damaged in an amount to be
determined at trial.

AS A THIRD CAUSE OF ACTION
VIOLATION OF THE NEW YORK LAW § 652(1)
MINIMUM WAGE

88. Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.

89. Defendants paid Plaintiff less than the minimum wage, in violation of NYLL
§ 652(1) and supporting regulations.

90. Defendants’ failure to pay Plaintiff minimum wage was willful within the
meaning of NYLL § 663.

91. Plaintiff was damaged in an amount to be determined at trial.

AS A FOURTH CAUSE OF ACTION
VIOLATION OF THE NEW YORK LABOR LAW
OVERTIME
92. Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

13
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 14 of 19

93. Defendants failed to pay Plaintiff overtime compensation at rates of one and one-
half times the regular rate of pay for each hour worked in excess of forty hours in a workweek, ,
in violation of NYLL Art. 19 and 12 N.Y.C.R.R. § 142-2.2.

94. Defendants’ failure to pay Plaintiff overtime compensation was willful within the
meaning of NYLL § 663.

95. Plaintiff was damaged in an amount to be determined at trial.

AS A FIFTH CAUSE OF ACTION
VIOLATION OF THE NEW YORK COMMISSIONER OF LABOR
SPREAD OF HOURS WAGE ORDER

96. Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.

97. Defendants failed to pay Plaintiff one additional hour’s pay at the basic minimum
wage rate before allowances for each day Plaintiff's spread of hours exceeded ten hours in
violation of NYLL §§ 650 e¢ seq. and 12 N.Y.C.R.R. §§ 137-1.7 and 137-3.11.

98. Defendants’ failure to pay Plaintiff an additional hour’s pay for each day
Plaintiffs spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

99. Plaintiff was damaged in an amount to be determined at trial.

AS A SIXTH CAUSE OF ACTION
VIOLATION OF THE NEW YORK LABOR LAW

NOTICE AND RECORDKEEPING REQUIREMENTS

100. Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.
101. Defendants failed to provide Plaintiff with a written notice, in English and in

Portuguese (Plaintiff's primary language), of her rate of pay, regular pay day, and such other

14
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 15 of 19

information as required by NYLL §195(1).
102. Defendants are liable to Plaintiff in the amount of $5,000, together with costs and
attorneys fees.
AS A SEVENTH CAUSE OF ACTION
VIOLATION OF THE NEW YORK LABOR LAW
WAGE STATEMENT PROVISIONS
103. Plaintiff repeats and realleges all paragraphs above as though set forth fully
herein.
104. Defendants did not provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL 195(3).
105. Defendants are liable to each Plaintiff in the amount of $5,0000, together with
costs and attorneys fees.
AS AN EIGHTH CAUSE OF ACTION
VIOLATION OF THE NEW YORK LABOR LAW
UNLAWFUL DEDUCTIONS FROM TIPS
106. Plaintiff repeats and realleges all paragraphs above as though fully set forth
herein.
107. At all relevant times, Defendants were Plaintiff's employers within the meaning
of the N.Y. Lab. Law §§ 2 and 651.
108. New York State Labor Law § 196-d prohibits any employer or his agents,
including owners and managers, from demanding or accepting, directly or indirectly, any part of
the gratuities received by an employee, or retaining any part of a gratuity, or any charge

purported to be a gratuity, for an employee.

109. Defendants unlawfully misappropriated approximately 20% of Plaintiff's weekly

15
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 16 of 19

tips that were received from customers.

110. Defendants have unlawfully required Plaintiff to share part of the gratuities she
received with employees other than waiters, bussers, or similar employees, in violation of NYLL
§ 196-d and supporting regulations.

111. Defendants knowingly and intentionally retained a portion of Plaintiff's tips in
violations of the NYLL and supporting Department of Labor Regulations.

112. Plaintiff was damaged in an amount to be determined at trial.

AS A NINTH CAUSE OF ACTION
ILLEGAL RETALIATION UNDER THE NYLL

113. Plaintiff repeats, reiterates and realleges all paragraphs above as though fully set
forth herein.

114. Plaintiff complained to Defendants about violations of the NYLL, specifically the
failure to pay her regular hours and overtime premiums.

115. Asa result of these complaints, Defendants terminated Plaintiff.

116. Defendants’ action was motivated by Plaintiffs complaint about the failure to
receive her regular and overtime wages.

117. Defendants’ conduct constitutes unlawful retaliation in violation of, inter alia,
NYLL § 215.

118. Defendant’s actions were willful.

119. Defendants are liable to Plaintiff for back pay, front pay, compensatory damages,
liquidated damages, punitive damages, and attorneys’ fees and costs, all in an amount to be
determined in trial.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

16
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 17 of 19

Defendants:

A.

Designating this action as a collective action and authorizing prompt issuance of notice
pursuant to 29 U.S.C. § 216(b) to all putative class members, apprising them of the
pendency of this action, and permitting them promptly to file consents to be plaintiffs in the
FLSA claims in this action;

Declaring that Defendants violated the minimum wage provisions of, and associated rules
and regulations under, the FLSA as to Plaintiff and the FLSA class members;

Declaring that Defendants violated the overtime wage provisions of, and associated rules
and regulations under, the FLSA as to Plaintiff and the FLSA class members;

Declaring that the Defendants violated the recordkeeping requirements of, and associated
rules and regulations under, the FLSA with respect to Plaintiff's and the FLSA class
members’ compensation, hours, wages, and any deductions or credits taken against wages;
Declaring that Defendants’ violations of the provisions of the FLSA were willful as to
Plaintiffs and the FLSA class members;

Awarding Plaintiffs and the FLSA class members damages for the amount of unpaid
minimum and overtime wages, and damages for any improper deductions or credits taken
against wages under the FLSA as applicable;

Awarding Plaintiff and the FLSA class members liquidated damages in an amount equal to
100% of their damages for the amount of unpaid minimum and overtime wages, 29 U.S.C.
§ 216(b);

Declaring that Defendants violated the minimum wage provisions of, and rules and orders

promulgated under, the NYLL;

17
Oo 2 ¢s

0

Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 18 of 19

Declaring that Defendants violated the overtime wage provisions of, and rules and orders
promulgated under, the NYLL;

Declaring that Defendants violated the Spread of Hours Wage Order of the New York
Commission of Labor;

Declaring that the Defendants violated the recordkeeping requirements of the NYLL with
respect to Plaintiffs ° compensation, hours, wages; and any deductions or credits taken
against wages;

Declaring that Defendants’ violations of the New York Labor Law and Spread of Hours
Wage Order were willful;

Declaring that Defendants violated section 191 of the New York Labor Law;

Declaring that Defendants violated section 193 of the New York Labor Law;

Declaring that Defendant violated section 215 of the New York Labor Law;

Awarding Plaintiff damages for the amount of unpaid minimum and overtime wages,
spread of hours pay under the NYLL, and damages for any improper deductions or credits
taken against wages,

Awarding Plaintiff liquidated damages in an amount equal to one hundred percent (100%)
of the total amount of wages due pursuant to NYLL §§ 663 and 198-d;

Awarding Plaintiff back pay, front pay, compensatory damages, liquidated damages, and
punitive damages for their retaliation against Plaintiff:

Awarding Plaintiff and the FLSA class members prejudgment interest and the expenses
incurred in this action, including costs and attorney’s fees as provided by the FLSA and

NYLL;

18
Case 1:20-cv-01943-VSB Document1 Filed 03/04/20 Page 19 of 19

T. Providing that if any amounts remain unpaid upon the expiration of ninety days following
issuance of judgment, or ninety days after expiration of the time to appeal and no appeal is
then pending, whichever is later, the total amount of judgment shall automatically increase
by fifteen percent, as required by NYLL § 198(4); and

U. All such other and further relief as the Court deems just and proper.

Dated: New York, New York
March 4, 2020

PHILLIPS & ASSOCIATES,
Attorneys at Law, PLLC

By: shaun Ky. Cat

Shawn R. Clark, Esq.
Attorneys for Plaintiff

45 Broadway, Suite 620
New York, New York 10006
T: (212) 248-7431

F: (212) 901 - 2107

E-Mail: sclark@tpglaws.com

19
